Exhibit 10.25

 

LOGO [g44121exa.jpg]

 

AMENDMENT NO. 1 TO LOAN AGREEMENT

 

This Amendment No. 1 (the “Amendment”) dated as of October 25, 2004, is among
Bank of America, N.A. (the “Bank”), Resources Connection, Inc. (“Borrower 1”),
and Resources Connection LLC (“Borrower 2”) (Borrower 1 and Borrower 2 are
sometimes referred to collectively as the “Borrowers” and individually as the
“Borrower”).

 

RECITALS

 

A. The Bank and the Borrowers entered into a certain Loan Agreement dated as of
March 26, 2004 (together with any previous amendments, the “Agreement”).

 

B. The Bank and the Borrowers desire to amend the Agreement.

 

AGREEMENT

 

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meaning given to them in the Agreement.

 

2. Amendments. The Agreement is hereby amended as follows:

 

2.1 Subparagraph 7.2(d) is deleted in its entirety.

 

3. Representations and Warranties. When the Borrowers sign this Amendment, each
Borrower represents and warrants to the Bank that: (a) there is no event which
is, or with notice or lapse of time or both would be, a default under the
Agreement except those events, if any, that have been disclosed in writing to
the Bank or waived in writing by the Bank, (b) the representations and
warranties in the Agreement are true as of the date of this Amendment as if made
on the date of this Amendment, (c) this Amendment does not conflict with any
law, agreement, or obligation by which any Borrower is bound, and (d) this
Amendment is within each Borrower’s powers, has been duly authorized, and does
not conflict with any of its organizational papers.

 

4. Effect of Amendment. Except as provided in this Amendment, all of the terms
and conditions of the Agreement shall remain in full force and effect.

 

5. Counterparts. This Amendment may be executed in counterparts, each of which
when so executed shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument.

 

6. FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES
THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM SHEET
OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO THE
CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

 

This Amendment is executed as of the date stated at the beginning of this
Amendment.

 

1



--------------------------------------------------------------------------------

Borrower:

 

Resources Connection, Inc.

     

Bank:

 

Bank of America, N.A.

By:   /s/ Stephen J. Giusto       By:        

Stephen J. Giusto, Secretary

     

Title:

   

Borrower:

 

Resources Connection LLC

       

By:

 

Resources Connection, Inc.,

a Delaware corporation, as Sole Member

            By:  

/s/ Stephen J. Giusto

                   

Stephen J. Giusto,

Executive V.P./CFO

           

 

2